          Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EDDYSTONE RAIL COMPANY, LLC,                                 CIVIL ACTION
       Plaintiff,

                v.

 BRIDGER LOGISTICS, LLC,                                      NO. 17-495
 JULIO RIOS,
 JEREMY GAMBOA,
 FERRELLGAS PARTNERS, L.P.,
 FERRELLGAS, L.P.,
 BRIDGER ADMINISTRATIVE
 SERVICES II, LLC,
 BRIDGER MARINE, LLC,
 BRIDGER RAIL SHIPPING, LLC,
 BRIDGER REAL PROPERTY, LLC,
 BRIDGER STORAGE, LLC,
 BRIDGER SWAN RANCH, LLC,
 BRIDGER TERMINALS, LLC,
 BRIDGER TRANSPORTATION, LLC,
 BRIDGER ENERGY, LLC,
 BRIDGER LEASING, LLC,
 BRIDGER LAKE, LLC,
 J.J. LIBERTY, LLC, and
 J.J. ADDISON PARTNER, LLC,
          Defendants.

DuBois, J.                                                                     December 16, 2020

                                     MEMORANDUM

I.     INTRODUCTION

       This action arises out of a contractual dispute between plaintiff Eddystone Rail Company

(“Eddystone”) and non-party Bridger Transfer Services (“BTS”) involving the construction of an

oil transloading facility in Eddystone, Pennsylvania in 2014. Plaintiff’s central claim is that the

owners and controlling persons of BTS used the company as a sham entity to defraud plaintiff

out of payments it is allegedly owed under the construction contract with BTS.
             Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 2 of 8




          Presently before the Court is the Motion for Summary Judgment on Count IV of

Plaintiff’s First Amended Complaint filed by Bridger Logistics, LLC, Ferrellgas Partners, L.P.,

and Ferrellgas, L.P. (collectively, the “BL/FG Defendants”). For the reasons set forth below, the

motion is denied.

II.       BACKGROUND1

          The background of this case is set forth in detail in the Court’s Memorandum dated July

19, 2017 (Document No. 59). This Memorandum recites only the facts and procedural history

relevant to the motion presently before the Court.

               A. Factual Background

          In February 2013, plaintiff Eddystone and non-party BTS entered into a Rail Facilities

Services Agreement (“RSA”). See Pl.’s Statement Mat. Facts (“Pl.’s SMF”) ¶ 1. BTS was

organized as a limited liability company under Louisiana law. Defs.’ Statement Mat. Facts ¶ 1.

Under the RSA, “BTS had an obligation to pay Eddystone for any oil Eddystone transloaded, or

to make deficiency payments to Eddystone in the event the amount of oil transloaded was below

a minimum amount.” Pl.’s SMF ¶ 1. “Eddystone was thus a creditor of BTS.” Id.

               B. Procedural History

          Plaintiff filed its Complaint on February 2, 2017 and First Amended Complaint on

September 7, 2018. In its First Amended Complaint, plaintiff claims that changes in the oil

market rendered the RSA less profitable for defendants in this case—BTS’s parent company,

affiliates, and two Bridger Logistics executives, Julio Rios and Jeremy Gamboa (“individual

defendants”). First Am. Compl. ¶¶ 7–8. According to plaintiff, defendants “tried to solve their



1
      The facts are presented in the light most favorable to plaintiff. Disputed facts are noted as such. Where
      appropriate, plaintiff and defendants’ statements of material facts are cited in lieu of a direct citation to the
      record.

                                                              2
          Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 3 of 8




problem by improperly using their control of BTS . . . to render it insolvent and unable to pay its

creditors.” Id.

        Plaintiff asserts four claims in this action: alter-ego liability (Count I); intentional

fraudulent transfer in violation of 12 Pa.C.S. § 5104(a) (Count II); constructive fraudulent

transfer in violation of 12 Pa.C.S. § 5105 (Count III); and breach of fiduciary duties of care and

loyalty to creditors (Count IV). Prior to the present motion, the individual defendants or the

BL/FG defendants moved on three occasions to dismiss plaintiff’s fiduciary duty claim on the

same or similar grounds as asserted in the pending motion. Each such prior motion was denied.

        On March 16, 2017, the BL/FG defendants filed a motion to dismiss plaintiff’s original

complaint, joined in by the individual defendants, arguing that (a) defendants’ fiduciary duties

were “exclusively governed by[] Louisiana’s comprehensive statutory law,” and (b) under

Louisiana law, “Count Four is legally insufficient and must be dismissed.” Document No. 35-1

at 24. By Memorandum and Order dated July 19, 2017, the Court denied the motion, stating that

“Eddystone’s Complaint clearly and adequately alleges colorable claims against each Defendant

for . . . Breach of Fiduciary Duties of Care and Loyalty to Creditors.” Document No. 60 at 1–2.

        On October 5, 2018, the individual defendants filed a second motion to dismiss plaintiff’s

First Amended Complaint, arguing that Count IV must be dismissed because “under well-settled

Louisiana law – which controls here – no such fiduciary duties exist.” Document No. 207 at 1.

By Order dated November 20, 2018, the Court denied the motion, stating that “Pennsylvania law,

not Louisiana law, applies” to this claim. Document No. 275 at 2 n.2.

        On October 25, 2019, the individual defendants filed a third motion to dismiss plaintiff’s

First Amended Complaint, arguing “creditors of an insolvent corporation are precluded from

asserting direct claims against the corporate directors for a breach of their fiduciary duties . . . .”



                                                   3
            Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 4 of 8




Document No. 343-1 at 1. By Memorandum and Order dated March 12, 2020, the Court denied

the motion, stating that “this basic argument has already been raised—and rejected—on a

previous occasion.” Document No. 368 at 6–7.

            C. The Present Motion

       On August 13, 2020, the BL/FG defendants filed a Motion for Summary Judgment on

Count IV of Plaintiff’s First Amended Complaint. Plaintiff filed its response on September 10,

2020, and the BL/FG defendants filed a reply on October 1, 2020. The motion is thus ripe for

decision.

III.   LEGAL STANDARD

       The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a mere “scintilla” of evidence in support of the nonmoving party is

insufficient. Id. at 252. In making this determination, “the court is required to examine the

evidence of record in the light most favorable to the party opposing summary judgment, and

resolve all reasonable inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d




                                                  4
          Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 5 of 8




Cir. 2007). The party opposing summary judgment must, however, identify evidence that

supports each element on which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.     DISCUSSION

        In their motion, the BL/FG defendants argue that Count IV of the First Amended

Complaint fails because it is governed by Louisiana law, under which they did not owe fiduciary

duties to plaintiff. Plaintiff responds that “[t]his Court has upheld the legal sufficiency of [its]

fiduciary duty claim three times in three years,” and the BL/FG defendants’ motion is therefore

barred by the law of the case doctrine. Pl.’s Resp. at 1 (emphasis in original). The Court agrees

with plaintiff and concludes that the BL/FG defendants have not stated a sufficient reason to

warrant re-litigation of this issue.

            A. Law of the Case Doctrine

        “The law of the case doctrine provides that once a court decides an issue, the same issue

may not be relitigated in subsequent proceedings in the same case.” Schneyder v. Smith, 709 F.

Supp. 2d 368, 383 (E.D. Pa. 2010) (DuBois, J.); see also Waldorf v. Shuta, 142 F.3d 601, 616 n.4

(3d Cir. 1998) (“Under law of the case doctrine, once an issue has been decided, parties may not

relitigate that issue in the same case.”). “The exceptions to the law of the case doctrine are

narrow, reserved for instances where there has been an intervening change in the law, where new

evidence has become available, or where reconsideration is necessary to prevent clear error or a

manifest injustice.” Schneyder, 709 F. Supp. 2d at 383 (quotations and citations omitted).

        The BL/FG defendants do not argue “there has been an intervening change in the law” or

“new evidence has become available.” Id. Therefore, the Court focuses its analysis on whether

reconsideration of its prior decisions is necessary to prevent clear error or manifest injustice.




                                                   5
           Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 6 of 8




                 1. Clear Error and Manifest Injustice

        “A finding of clear error requires a ‘definite and firm conviction that a mistake has been

committed.’” United States v. Jasin, 292 F. Supp. 2d 670, 676 (E.D. Pa. 2003) (DuBois, J.)

(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)). Similarly, “a manifest injustice occurs

only when there is direct, obvious, and observable error.” Ass’n of N.J. Rifle & Pistol Clubs Inc.

v. AG N.J., 974 F.3d 237, 247 (3d Cir. 2020) (quotations omitted).

        The BL/FG defendants argue the Court’s prior decisions applying Pennsylvania law,

rather than Louisiana law, to Count IV of the First Amended Complaint constituted clear error

and were manifestly unjust because, under the internal affairs doctrine, claims of breach of

fiduciary duty are “governed by the law of the state in which the company was formed.” Defs.’

Mot. at 7. As discussed supra, BTS was formed under Louisiana law.2

         “The internal affairs doctrine is a conflict of laws principle which recognizes that only

one State should have the authority to regulate a corporation’s internal affairs — matters peculiar

to the relationships among or between the corporation and its current officers, directors, and

shareholders — because otherwise a corporation could be faced with conflicting demands.”

Document No. 275 at 1 n.1 (quoting Edgar v. Mite Corp., 457 U.S. 624, 645 (1982)). In its

November 20, 2018 Order, the Court concluded that “the internal affairs doctrine does not apply”

in this case on the ground that “the rights of third parties external to the corporation are at issue.”

Document No. 275 at 2 n.2. The Court’s conclusion that the internal affairs doctrine does not

apply to claims asserted by third party creditors, like plaintiff, is supported by ample authority.



2
    In their reply, the BL/FG defendants argue for the first time that 15 Pa.C.S. § 402(a)(2) governs “precisely the
    sort of liability Eddystone . . . seeks to impose on Defendants here.” Defs.’ Reply at 7. The Court need not
    consider this argument on the ground that the “moving party may not raise new issues . . . in a reply brief that it
    should have raised in its initial brief.” D’Alessandro v. Bugler Tobacco Co., No. 05-5051, 2007 WL 130798, at
    *2 (D.N.J. Jan. 12, 2007). Furthermore, the BL/FG defendants cite no authority supporting their interpretation
    of 15 Pa.C.S. § 402(a)(2).

                                                          6
             Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 7 of 8




See, e.g., Palladin Partners v. Gaon, No. 05-3305, 2006 WL 2460650, at *17 (D.N.J. Aug. 22,

2006); Curiale v. Tiber Holding Corp., No. 95-5284, 1997 WL 597944, at *11 (E.D. Pa. Sept.

18, 1997) (internal affairs doctrine does not apply “where the rights of third parties external to

the corporation are at issue.”) (emphasis in original).

       Furthermore, this Court has, by agreement of the parties, applied Pennsylvania law to

breach of fiduciary duty claims asserted by creditors of non-Pennsylvania companies in a

number of cases. For example, in Hipple v. Hipple, this Court applied Pennsylvania law to a

creditor’s fiduciary duty claim against an individual who allegedly “transfer[ed] assets” from a

Delaware LLC to himself. No. 12-1256, 2016 WL 320216, at *11–12 (E.D. Pa. Jan. 27, 2016).

Likewise, in Sugartown Worldwide LLC v. Shanks, this Court applied Pennsylvania law to a

creditor’s fiduciary duty claim against officers who made “alleged fraudulent transfers” from a

Hong Kong company. No. 14-5063, 2015 WL 1312572, at *12 (E.D. Pa. Mar. 24, 2015).

Finally, in Falcone v. Wiredlogic, Inc., this Court applied Pennsylvania law to a creditor’s

fiduciary duty claim against officers of a Delaware corporation who allegedly “terminat[ed]

[plaintiff] in order to increase their own profits.” No. 06-800, 2006 WL 8459813, at *4, *18

(E.D. Pa. Oct. 26, 2006); cf. Engle v. Matrix Golf & Hosp. Phila., LLC, No. 08-5831, 2009 WL

880680, at *7 n.2 (E.D. Pa. Mar. 31, 2009) (applying New Jersey law where “[t]he parties have

agreed . . . that New Jersey law governs disputes arising from the loan.”); Fleet Nat’l Bank v.

Boyle, No. 04-1277, 2005 WL 2455673, at *9 (E.D. Pa. Sept. 12, 2005) (applying Delaware law

where “[t]he parties agree that Delaware law . . . applies to [the] breach of fiduciary duty

claims.”).

       The Court’s prior decisions that the internal affairs doctrine and Louisiana law do not

apply to Count IV of the First Amended Complaint were neither clear error nor manifestly



                                                  7
          Case 2:17-cv-00495-JD Document 421 Filed 12/17/20 Page 8 of 8




unjust. Those decisions correctly stated the law. Denial of the previously filed motions to

dismiss was entirely proper. Under the law of the case doctrine, this issue may not be relitigated.

V.     CONCLUSION

       For the foregoing reasons, the BL/FG Defendants’ Motion for Summary Judgment on

Count IV of Plaintiff’s First Amended Complaint is denied. An appropriate order follows.




                                                 8
